Case 1:21-cv-05448-AT Document 22 Filed 09/21/21 Page 1of1

@ CARSTENS & CAHOON, LLP

Attorneys and Counselors

13760 Noel Road
Suite 900

Telephone: 972.367.2001

E-Mail: carstens@cclaw.com

David W. Carstens Dallas, Texas 75240
Facsimile: 972.367.2002 MAILING ADDRESS:
Post Office Box 802334

Dallas, Texas 75380

September 21, 2021
VIA ECF

The Hon. Analisa Torres
District Judge

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: Shack Enterprises, Inc. v. Aristotle Hatzigeorgiou
Civil Action 1:21-cv-05448

Dear Judge Torres:

We represent Plaintiff Shack Enterprises, Inc. in connection with the above civil action.
We write as a courtesy to Defendant Aristotle Hatzigeorgiou, who has not yet had counsel appear
on his behalf in the case, and pursuant to Section I(C) of Your Honor’s Individual Rules, to
respectfully request an extension of his time to plead or otherwise respond to the Complaint by
two weeks.

The current deadline for Defendant to plead or otherwise respond to the complaint is
September 21, 2021. This is the first request for such relief and Plaintiff consents thereto.
Granting this request will have no effect on any other deadlines in this case as no other deadlines
have yet been set. The primary reason for the request is that the two parties are actively
exploring settlement and have agreed to this brief extension of time to facilitate such
discussions.

Wherefore, we respectfully request that the Court permit Defendant until October 5, 2021
to plead or otherwise respond to the Complaint.

Very truly yours,

(UN) CAS

David W. Carstens
DWC/js
